The question presented in the State's motion for rehearing is whether we were in error in holding originally that the evidence was insufficient to establish the corpus delicti.
For a fair condensed restatement of the facts we are indebted to our State's Attorney, the Hon. Spurgeon Bell, and quote from his brief upon the State's motion as follows:
"* * * The appellant was appointed receiver by the 108 District Court of Potter County on the 18th of August, 1933. On that date he took the oath as receiver and filed a bond. He continued to act as receiver until 1938, his final report being made and approved on the 2nd of September, 1938. The indictment alleges this last date as the date upon which appellant fraudulently appropriated *Page 404 
funds that had come into his hands as receiver to his own use. Touching the proof of the corpus delicti, it is to be noted that the final report made by the receiver and approved by the court showed that he had taken into his possession as receiver some $38,000 and also showed that he had received some $17,782.20 more than he had paid out. Also, various letters were written by the appellant in which he had admitted his shortage, and in which he had admitted that he could be sent to the penitentiary, and also he made various statements to the same effect. This report and these statements constitute an extrajudicial admission on the part of the appellant which absolutely establishes the crime. We have tried to find authorities establishing that the receiver's report would constitute a judicial confession but we are convinced that it does not. All of the authorities seem to hold that a judicial confession is a confession taken in open court at a criminal prosecution and in connection with the crime with which a person is being tried. The question then arises as to what facts exist outside of the confession or admission that establish the corpus delicti. In this connection it should be remembered that the report covers a period from the time of the appointment of the receiver in 1933 to the date of the final report, to-wit, September 2, 1938. The indictment was returned June 28, 1940, and since the three-year statute of limitation applies, the State must rely upon acts occurring within three years of the date of the indictment. They can not go back of June 27, 1937.
"Outside of the report we have certain items of testimony showing that money, as receiver, came into the hands of the appellant. Mr. Isaac Heller testified that the only thing that the bond holders got was a part of the $2,000.00 which was paid by the bonding company. The bonding company became liable upon its bond which it had written for Mr. East and they paid this $2,000.00, which was prorated among the interested parties in the judgment against East (S. F. 44). It is also established by the further testimony of Mr. Heller that certain taxes were paid off by the receiver from money that he had collected and also some paving liens were paid (S. F. 56-57). These seem to be the only two items of testimony which show money coming into the hands of the receiver. The dates upon which these were received is not shown. In reading the statement of facts, all of the taxes that were paid, according to the report, were paid before June, 1937, and the orders made for the payment of paving liens were before that date. See Statement of Facts, 194, 208, 210, 213, 214, 215, 238, 239, 243. Of course, from this it is not definitely established that the money *Page 405 
which was appropriated by Mr. East was appropriated after June, 1937. In fact it does not show that the money was appropriated, because the money was applied to the payment of some indebtedness against the estate. However, it does have the effect of showing that at some time, while as receiver he received money in his capacity as such. It has the effect of corroborating in some details the extrajudicial confession or admissions made by the appellant. * * *"
The State takes the position that the necessary corroboration of appellant's confession and admissions is met by the evidence referred to in the foregoing statement of the facts, and cites Mills v. State, 123 Tex.Crim. R., 59 S.W.2d 147, in support of its contention. If the Mills case be accepted as sound in all particulars we could justly predicate an affirmance of the present case thereon if it were not for the fact that in the Mills case no question of limitation arose such as we find here present, hence the opinion there falls short of solving the question of corroboration under the facts of the present case.
The troublesome question for the State was that it failed to show by any corroborating evidence that money collected by appellant was appropriated within the period of limitation; nor did it show that any moneys were collected by appellant within the period of limitation other than by the extra-judicial confession (that is, the report of the receiver) and his extra-judicial admissions.
For the reasons stated we conclude that the State's motion for rehearing should be overruled, and it is so ordered.